Case: 17-30780      Document: 00514566405         Page: 1    Date Filed: 07/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-30780                           FILED
                                  Summary Calendar                     July 23, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EARL MITCHELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CR-99-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Earl Mitchell pleaded guilty to being a felon in possession of a firearm
and now appeals his 30-month sentence. He faults the district court for apply-
ing U.S.S.G. § 2K2.1(b)(4)(A), which increases an offense level if the possessed
firearm “was stolen.” Any error, however, would have been harmless. The dis-
trict court “explained that it would give the same sentence” regardless of the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30780     Document: 00514566405     Page: 2   Date Filed: 07/23/2018


                                  No. 17-30780

enhancement. United States v. Guzman-Rendon, 864 F.3d 409, 411 (5th Cir.),
cert. denied, 138 S. Ct. 524 (2017).
      AFFIRMED.




                                       2